COWART, Judge.
This appeal is dismissed as untimely. Motions for rehearing (or for “reconsideration”) of an order issued under Florida Rule of Civil Procedure 1.540(b) are not authorized. Therefore, such motion in this case did not toll the time for appellant to file a notice of appeal from the order dis*78missing appellant’s petition under that Rule. See Ramos v. State, 456 So.2d 1297 (Fla. 2d DCA 1984); Smith v. Weede, 433 So.2d 992 (Fla. 5th DCA 1983); Tacy v. Davis, 425 So.2d 603 (Fla. 4th DCA 1982). See also Francisco v. Victoria Marine Shipping, Inc., 486 So.2d 1386 (Fla. 3d DCA), rev. denied, 494 So.2d 1153 (Fla.1986); Irwin v. Walker, 468 So.2d 241 (Fla. 2d DCA 1984).
DISMISSED.
UPCHURCH, C.J., and ORFINGER, J., concur.